         Case 2:19-bk-24804-VZ                   Doc 334 Filed 02/17/20 Entered 02/17/20 13:43:23                                         Desc
                                                  Main Document    Page 1 of 52

Attorney or Party Name, Address, Telephone & FAX Nos.
                                                                                  FOR COURT USE ONLY
Richard M. Pachulski (CA Bar No. 90073)
Jeffrey W. Dulberg (CA Bar No. 181200)
Malhar S. Pagay (CA Bar No. 189289)
PACHULSKI STANG ZIEHL & JONES LLP
10100 Santa Monica Blvd., 13th Floor
Los Angeles, California 90067
Telephone: 310/277-6910
Facsimile: 310/201-0760
E-mail: rpachulski@pszjlaw.com
         jdulberg@pszjlaw.com
         mpagay@pszjlaw.com



       Movant(s) appearing without an attorney
       Attorney for Movant(s)
                                       UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
In re:
                                                                                  CASE NO.: 2:19-bk-24804-VZ
                                                                                  CHAPTER: 11
YUETING JIA,1

                                                                                        DECLARATION THAT NO PARTY
                                                                                      REQUESTED A HEARING ON MOTION



                                                                                                        [No Hearing Required]
                                                              Debtor(s).


    1. I am the       Movant(s) or         attorney for Movant(s) or           employed by attorney for Movant(s).

    2. On (date): 10/17/19       Movant(s) filed a motion or application (Motion) entitled: Debtor’s Application Pursuant to
       Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule
       2014-1 for Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and
       Debtor in Possession Nunc Pro Tunc to the Petition Date [Docket No. 18] 2

    3. A copy of the Motion and notice of motion is attached to this declaration.

    4. On (date): 10/25/19       Movant(s), served a copy of     the notice of motion or the Motion and notice of motion
       on required parties using the method(s) identified on the Proof of Service of the notice of motion.




1
  The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.
2
  The Application was filed with the United States Bankruptcy Court for the District of Delaware. On December 18, 2019 the
Delaware Bankruptcy Court entered an order [Docket No. 178] transferring the case to the Central District of California.
            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                            Page 2                    F 9013-1.2.NO.REQUEST.HEARING.DEC
DOCS_LA:327594.2 46353/002
                                                                                                                               American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
        Case 2:19-bk-24804-VZ                   Doc 334 Filed 02/17/20 Entered 02/17/20 13:43:23                                         Desc
                                                 Main Document    Page 2 of 52


  5. The Notice of Application provides that the deadline to file and serve a written response or objection of the entry of
     an order with respect to the relief sought in the Application must be filed on or before November 8, 2019. An
     opposition to the Application was filed by Shanghai Lan Cai Asset Management Co., Ltd. (“SLC”), but has since
     been resolved between the Debtor and SLC (See proposed Order attached hereto).

  6. More than 17          days have passed after Movant(s) served the notice of motion.

  7.   I checked the docket for this bankruptcy case and/or adversary proceeding, and no further response and request for
       hearing was timely filed.
  8. No response and request for hearing was timely served on Movant(s) via Notice of Electronic Filing, or at the street
     address, email address, or facsimile number specified in the notice of motion.

  9. Based on the foregoing, and pursuant to LBR 9013-1(o), a hearing is not required.

Movant(s) requests that the court grant the motion and enter an order without a hearing.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




    Date: 2/17/2020                                         /s/ Malhar S. Pagay
                                                            Signature


                                                           Malhar S. Pagay
                                                           Printed name




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 2                    F 9013-1.2.NO.REQUEST.HEARING.DEC
DOCS_LA:327594.2 46353/002
                                                                                                                              American LegalNet, Inc.
                                                                                                                              www.FormsWorkFlow.com
Case 2:19-bk-24804-VZ  Doc 334 Doc
            Case 19-12220-KBO   Filed18
                                      02/17/20   Entered 02/17/20
                                         Filed 10/17/19   Page 1 of13:43:23
                                                                    7                                       Desc
                        Main Document     Page 3 of 52



                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                    ) Chapter 11
                                                          )
YUETING JIA, 1                                            ) Case No.: 19-12220 (KBO)
                                                          )
                                   Debtor.                )


          DEBTOR’S APPLICATION PURSUANT TO SECTION 327(a) OF THE
           BANKRUPTCY CODE, RULE 2014 OF THE FEDERAL RULES OF
            BANKRUPTCY PROCEDURE AND LOCAL RULE 2014-1 FOR
          AUTHORIZATION TO EMPLOY AND RETAIN PACHULSKI STANG
            ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTOR AND
         DEBTOR IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE

                   The debtor and debtor in possession (the “Debtor”) in the above-captioned

chapter 11 case (the “Chapter 11 Case”) files this application (the “Application”) for entry of an

order pursuant to section 327(a) of title 11 of the United States Code (the “Bankruptcy Code”),

Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule

2014-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules” or “Del. Bankr. LR”) authorizing the

Debtor to retain and employ Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”) as

general bankruptcy counsel for the Debtor nunc pro tunc to the Petition Date (as defined herein)

(the “Application”). In support of the Application, the Debtor relies on (i) the Statement Under

Rule 2016 of the Federal Rules of Bankruptcy Procedure, and (ii) the Declaration of Richard

Pachulski in Support of Debtor’s Application Pursuant to Section 327(a) of the Bankruptcy


1The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
Marguerite Drive, Rancho Palos Verdes, CA 90275.




DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
            Case 19-12220-KBO   Filed18
                                      02/17/20   Entered 02/17/20
                                         Filed 10/17/19   Page 2 of13:43:23
                                                                    7                            Desc
                        Main Document     Page 4 of 52




Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for

Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the

Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date (the “Pachulski

Declaration”), which are being submitted concurrently with the Application. In support of this

Application, the Debtor respectfully states the following:

                                      Jurisdiction and Venue

                   1.   The United States Bankruptcy Court for the District of Delaware (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2), and the Debtor confirms his consent pursuant to Rule 9013-1(f) of the Local

Rules (the “Local Rules”) to the entry of a final order by the Court in connection with this

Application to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

                   2.   Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                   3.   The statutory bases for the relief sought herein are sections 327(a) of the

Bankruptcy Code, as well as Bankruptcy Rules 2014(a) and 2016 and Local Rules 2014-1 and

2016-1. Compensation will be in accordance with sections 330 and 331 of the Bankruptcy Code.




                                                  2
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
            Case 19-12220-KBO   Filed18
                                      02/17/20   Entered 02/17/20
                                         Filed 10/17/19   Page 3 of13:43:23
                                                                    7                             Desc
                        Main Document     Page 5 of 52




                                             Background

                   4.   On October 14, 2019 (the “Petition Date”), the Debtor commenced this

case by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The

Debtor continues in the possession of his property and continues to manage his affairs as a debtor

in possession pursuant to section 1107(a) of the Bankruptcy Code. No trustee, examiner or

committee has been appointed in the Chapter 11 Case.

                   5.   The factual background regarding the Debtor is set forth in detail in the

Omnibus Declaration of Yueting Jia in support of this Application and other applications filed

concurrently herewith (the “Omnibus Declaration”) and fully incorporated herein by reference.2

                                          Relief Requested

                   6.   By this Application, the Debtor seeks to employ and retain PSZ&J as his

general bankruptcy counsel with regard to the filing and prosecution of this Chapter 11 Case and

all related proceedings. Accordingly, the Debtor respectfully requests that this Court enter an

order pursuant to section 327(a) of the Bankruptcy Code, Bankruptcy Rule 2014, and Local Rule

2014-1 authorizing him to employ and retain PSZ&J as his bankruptcy counsel under a general

retainer to perform the legal services that will be necessary during this Chapter 11 Case pursuant

to the terms set forth in the Application and the Pachulski Declaration, nunc pro tunc to the

Petition Date.




2  Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Omnibus
Declaration.


                                                   3
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
            Case 19-12220-KBO   Filed18
                                      02/17/20   Entered 02/17/20
                                         Filed 10/17/19   Page 4 of13:43:23
                                                                    7                        Desc
                        Main Document     Page 6 of 52




                   7.   The Debtor seeks to retain PSZ&J as counsel because of the Firm’s

extensive experience and knowledge in the field of debtors’ and creditors’ rights and

reorganizations under chapter 11 of the Bankruptcy Code. In preparing for its representation of

the Debtor, PSZ&J has become familiar with the Debtor’s affairs and many of the potential legal

issues which may arise in the context of this Chapter 11 Case.

                   8.   The professional services that PSZ&J will provide include, but shall not be

limited to:

                   a.   providing legal advice with respect to the Debtor’s powers and duties as
                        debtor in possession in the continued management of his property;
                   b.   preparing on behalf of the Debtor any necessary applications, motions,
                        answers, orders, reports, and other legal papers;
                   c.   appearing in Court on behalf of the Debtor;
                   d.   pursuing confirmation of a plan and approval of a disclosure statement;
                        and
                   e.   performing other legal services for the Debtor that may be necessary and
                        proper in these proceedings.


                   9.   Subject to Court approval in accordance with section 330(a) of the

Bankruptcy Code, compensation will be payable to PSZ&J on an hourly basis, plus

reimbursement of actual, necessary expenses and other charges incurred by PSZ&J. The current

standard hourly rates of the Firm’s attorneys and paraprofessionals are:

                        a.     Partners                $725.00 to $1,395.00

                        b.     Of Counsel              $650.00 to $1,095.00

                        c.     Associates              $575.00 to $695.00

                        d.     Paraprofessionals       $325.00 to $425.00



                                                   4
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
            Case 19-12220-KBO   Filed18
                                      02/17/20   Entered 02/17/20
                                         Filed 10/17/19   Page 5 of13:43:23
                                                                    7                             Desc
                        Main Document     Page 7 of 52




                   10.   The hourly rates set forth above are PSZ&J’s standard hourly rates for

work of this nature. These rates are set at a level designed to fairly compensate PSZ&J for the

work of its attorneys and paraprofessionals, to cover fixed and routine overhead expenses, and

are subject to periodic adjustments necessitated by market and other conditions. Beyond the

rates listed above, it is PSZ&J’s policy to charge for all other expenses incurred in connection

with its clients’ cases. These expenses include, among other things, conference call charges,

mail and express mail charges, special or hand delivery charges, document retrieval charges,

photocopying charges (including color copy charges), charges for mailing supplies (including,

without limitation, envelopes and labels) provided by PSZ&J to outside copying services for use

in mass mailings, travel expenses, expenses for “working meals,” computerized research, and

transcription costs, as well as non-ordinary overhead expenses such as secretarial and other

overtime. PSZ&J will charge the Debtor for these expenses in a manner and at rates consistent

with those charged to other PSZ&J clients and the rules and requirements of this Court. PSZ&J

believes that it is fairer to charge these expenses to the clients incurring them than to increase its

hourly rates and spread the expenses among all clients.

                   11.   To the best of the Debtor’s knowledge, except as otherwise disclosed in

the Pachulski Declaration submitted concurrently herewith, PSZ&J has not represented the

Debtor, his creditors, or any other parties in interest, or their respective attorneys, in any other

matter relating to the Debtor or his estate. Further, to the best of the Debtor’s knowledge,

PSZ&J does not hold or represent any interest adverse to the Debtor’s estate, PSZ&J is a




                                                   5
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
            Case 19-12220-KBO   Filed18
                                      02/17/20   Entered 02/17/20
                                         Filed 10/17/19   Page 6 of13:43:23
                                                                    7                                         Desc
                        Main Document     Page 8 of 52




“disinterested person” as that phrase is defined in section 101(14) of the Bankruptcy Code, and

PSZ&J’s employment is necessary and in the best interests of the Debtor and his estate.

                   12.    PSZ&J has represented the Debtor since August 2019. In the one year

preceding the Petition Date, PSZ&J has received payments from Pacific Technology Holding

LLC (“PTH”) on behalf of the Debtor, totaling $1 million,3 which amount is inclusive of the

Debtor’s filing fees for this Chapter 11 Case. PSZ&J is current as of the Petition Date, but has

not yet completed a final reconciliation of its prepetition fees and expenses. Upon final

reconciliation of the amount actually expended prepetition, any balance remaining from the

prepetition payments to the Firm will be credited to the Debtor and utilized as PSZ&J’s retainer

to apply to postpetition fees and expenses pursuant to the compensation procedures approved by

this Court in accordance with the Bankruptcy Code.

                   13.    The Debtor understands that PSZ&J hereafter intends to apply to the Court

for allowances of compensation and reimbursement of expenses in accordance with the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules and orders

of this Court for all services performed and expenses incurred after the Petition Date.

                   14.    The Debtor, subject to the provisions of the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules and further orders of this Court, proposes to pay PSZ&J its

customary hourly rates for services rendered that are in effect from time to time, as set forth




3 The Debtor is a borrower under that certain Secured Promissory Note (as amended and restated) with PTH,
pursuant to which, prior to the Petition Date, the Debtor caused certain proceeds of such loan to be paid directly to
his insolvency professionals, including PSZ&J. PTH is indirectly owned by the Debtor.


                                                         6
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
            Case 19-12220-KBO   Filed18
                                      02/17/20   Entered 02/17/20
                                         Filed 10/17/19   Page 7 of13:43:23
                                                                    7                           Desc
                        Main Document     Page 9 of 52




above and in the Pachulski Declaration, and to reimburse PSZ&J according to its customary

reimbursement policies, and submits that such rates are reasonable.

                                                  Notice

                   15.   The Debtor will provide notice of this Motion to the following parties, or

their counsel, if known: (a) the U.S. Trustee for the District of Delaware; (b) the parties included

on the Debtor’s list of the twenty (20) largest unsecured creditors; and (c) all parties who have

filed a notice of appearance and request for service of papers pursuant to Bankruptcy Rule 2002.

In light of the nature of the relief requested, the Debtor respectfully submits that no further notice

of this Motion is required.


                                          No Prior Request

                   16.   No prior request for the relief sought in this Application has been made to

this Court or any other court.

                   WHEREFORE, the Debtor respectfully requests that the Court enter an order,

substantially in the form attached hereto, approving the retention of PSZ&J and granting such

other and further relief as is just and proper.


Dated: October 16, 2019




                                                    7
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-1         Entered 02/17/20
                                          Filed 10/17/19  Page 1 13:43:23
                                                                  of 3                                 Desc
                        Main Document     Page 10 of 52



                         IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


In re:                                                  ) Chapter 11
                                                        )
YUETING JIA,                                            ) Case No.: 19-12220 (KBO)
                                                        )
                                 Debtor.                )

                           STATEMENT UNDER RULE 2016 OF THE
                        FEDERAL RULES OF BANKRUPTCY PROCEDURE

                   Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), pursuant to Rule 2016 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and section 329 of chapter 11

of title 11 of the United States Code (the “Bankruptcy Code”), states that the undersigned is

proposed counsel to the above-captioned debtor and debtor in possession (the “Debtor”) in this

case. It further states:1

                   1.     The Debtor has agreed to pay PSZ&J for the legal services that have been

or will be rendered by its various attorneys, paraprofessionals, and case management assistants in

connection with this case on the Debtor’s behalf. The Debtor has also agreed to reimburse

PSZ&J for its actual and necessary expenses incurred in connection with this case. PSZ&J has

represented the Debtor since August 2019. In the one year preceding the Petition Date, PSZ&J

has received payments from Pacific Technology Holding LLC on behalf of the Debtor, totaling

$1 million (inclusive of the Debtor’s filing fees for this Case), in connection with the preparation


1
  Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Debtor’s
Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy
Procedure and Local Rule 2014-1 for Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP as
Counsel for the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date.




DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-1         Entered 02/17/20
                                          Filed 10/17/19  Page 2 13:43:23
                                                                  of 3                       Desc
                        Main Document     Page 11 of 52




of initial documents and its prepetition representation of the Debtor. PSZ&J is current as of the

Petition Date, but has not yet completed a final reconciliation as of the Petition Date. Upon final

reconciliation of the amount actually expended prepetition, any balance remaining from the

payments to PSZ&J will be credited to the Debtor and utilized as PSZ&J’s retainer to apply to

postpetition fees and expenses pursuant to the compensation procedures approved by this Court.

                   2.   PSZ&J will seek approval for payment of compensation by filing the

appropriate applications for allowance of final compensation pursuant to sections 330 and 331 of

the Bankruptcy Code, the Bankruptcy Rules, the Local Rules of the United States Bankruptcy

Court for the District of Delaware, and orders of this Court. The filing fees for the Debtor have

been paid in full.

                   3.   The services to be rendered include all those services set forth in the

Debtor’s Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the

Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to Employ and

Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor in Possession

Nunc Pro Tunc to the Petition Date, submitted concurrently herewith.




                                                2
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-1         Entered 02/17/20
                                          Filed 10/17/19  Page 3 13:43:23
                                                                  of 3                       Desc
                        Main Document     Page 12 of 52




                   4.   PSZ&J further states that it has neither shared nor agreed to share (a) any

compensation it has received or may receive with another party or person, other than with the

partners, of counsel, and associates of PSZ&J, nor (b) any compensation another person or party

has received or may have received.


Dated: October 16, 2019                 PACHULSKI STANG ZIEHL & JONES LLP


                                        /s/ James E. O’Neill
                                           Richard M. Pachulski (CA Bar No. 90073)
                                           Jeffrey W. Dulberg (CA Bar No. 181200)
                                           Malhar S. Pagay (CA Bar No. 189289)
                                           James E. O’Neill (DE Bar No. 4042)
                                           919 N. Market Street, 17th Floor
                                           Wilmington, DE 91899
                                           Tel:       (302) 652-4100
                                           Fax:       (302) 652-4400
                                           E-mail: rpachulski@pszjlaw.com
                                                      jdulberg@pszjlaw.com
                                                      mpagay@pszjlaw.com
                                                      joneill@pszjlaw.com

                                          Proposed Attorneys for Debtor
                                          and Debtor in Possession




                                                 3
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-2         Entered 02/17/20
                                          Filed 10/17/19  Page 1 13:43:23
                                                                  of 8                                          Desc
                        Main Document     Page 13 of 52




                           IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE


In re:                                                       ) Chapter 11
                                                             )
YUETING JIA,                                                 ) Case No.: 19-12220 (KBO)
                                                             )
                                     Debtor.                 )

      DECLARATION OF RICHARD M. PACHULSKI IN SUPPORT OF DEBTOR’S
     APPLICATION PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE,
      RULE 2014 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND
        LOCAL RULE 2014-1 FOR AUTHORIZATION TO EMPLOY AND RETAIN
      PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTOR
       AND DEBTOR IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE

I, Richard M. Pachulski, declare under penalty of perjury as follows:

                   1.       I am a partner in the law firm of Pachulski Stang Ziehl & Jones LLP

(“PSZ&J” or the “Firm”), located at 10100 Santa Monica Blvd., 13th Floor, Los Angeles,

California 90067, and have been duly admitted to practice law in the State of California and the

United States District Court for the Central District of California. This Declaration is submitted

in support of the Debtor’s Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule

2014 of the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to

Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor in

Possession Nunc Pro Tunc to the Petition Date (the “Application”), which is being submitted
                             1
concurrently herewith.




1
    Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Application.



DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-2         Entered 02/17/20
                                          Filed 10/17/19  Page 2 13:43:23
                                                                  of 8                             Desc
                        Main Document     Page 14 of 52




                   2.   Neither I, the Firm, nor any partner, of counsel, nor associate thereof,

insofar as I have been able to ascertain, has any connection with the above-captioned debtor

(the “Debtor”), his creditors, or any other parties in interest herein, or their respective attorneys,

except as set forth below.

                   3.   The Debtor has and will retain various professionals during the pendency

of this Chapter 11 Case, including O’Melveny & Myers LLP. The Debtor may retain other

professionals after October 14, 2019 (the “Petition Date”). PSZ&J has previously worked and

will continue to work with these referenced professionals on various representations, at times

representing the same parties and at other times representing parties with similar interests or

parties with adverse interests.

                   4.   PSZ&J represents many committees whose members may be creditors in

the Debtor’s chapter 11 case. However, PSZ&J is not representing any of those entities in this

case and will not represent any members of the committees it currently represents in any claims

that they may have collectively or individually against the Debtor.

                   5.   PSZ&J is a “disinterested person” as that term is defined in section

101(14) of title 11 of the United States Code (the “Bankruptcy Code”) in that PSZ&J, its

partners, of counsel, and associates:

                        a.        are not creditors, equity security holders or insiders of the Debtor;
                        b.        are not and were not, within 2 years before the date of the filing of
                                  the petition, a director, officer or employee of the Debtor; and
                        c.        do not have an interest materially adverse to the interest of the
                                  estate or of any class of creditors or equity security holders, by
                                  reason of any direct or indirect relationship to, connection with, or
                                  interest in the Debtor, or for any other reason.


                                                    2
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-2         Entered 02/17/20
                                          Filed 10/17/19  Page 3 13:43:23
                                                                  of 8                            Desc
                        Main Document     Page 15 of 52




                   6.   To the best of my knowledge, neither I, nor any partner, of counsel, nor

associate of PSZ&J, insofar as I have been able to ascertain, has any connection with the U.S.

Trustee or any person employed in the Office of the U.S. Trustee or any Bankruptcy Judge

currently serving on the United States Bankruptcy Court for the District of Delaware.

                   7.   PSZ&J has received payments from the Debtor during the year prior to the

Petition Date in the amount of $1 million, including the Debtor’s filing fees for this case, in

connection with the preparation of initial documents and the prepetition representation of the

Debtor. PSZ&J is current as of the Petition Date, but has not yet completed a final reconciliation

as of the Petition Date. Upon final reconciliation of the amount actually expended prepetition,

any balance remaining from the payments to PSZ&J will be credited to the Debtor and utilized as

PSZ&J’s retainer to apply to postpetition fees and expenses pursuant to the compensation

procedures approved by this Court.

                   8.   Bankruptcy Rule 2014 requires that an application for employment under

section 327 disclose all connections with the Debtor, the estate, the professionals and the Office

of the Trustee. The Firm, therefore, discloses its known connections herein.

                   9.   PSZ&J and certain of its partners, of counsel and associates may have

represented, may currently represent, or may in the future represent creditors of the Debtor in

connection with matters unrelated to the Debtor and this case. At this time, PSZ&J is not aware

of any other adverse interest or other connection with the Debtor, its creditors, the U.S. Trustee

or any party-in-interest herein in the matters upon which PSZ&J is to be retained. PSZ&J,

however, will be in a better position to identify with specificity any such persons or entities when


                                                 3
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-2         Entered 02/17/20
                                          Filed 10/17/19  Page 4 13:43:23
                                                                  of 8                                 Desc
                        Main Document     Page 16 of 52




lists of all creditors of the Debtor have been reviewed and will make any further disclosures as

may be appropriate at that time.

                   10.   The Firm has made the following investigation of disinterestedness prior

to submitting this Declaration. The Firm has undertaken a full and thorough review of its

computer database, which contains the names of clients and other parties interested in particular

matters. The Firm requires all of its professionals, before accepting the representation of a new

client, or the representation of an existing client in a new matter, to perform a conflicts check

through the Firm’s database and to enter conflict information regarding new clients or new

matters into that database. Thus, a review of said computerized database should reveal any and

all actual or potential conflicts of interest with respect to any given representation. In particular,

an employee of the Firm, under my supervision, entered the names of: (i) the Debtor, (ii) the

Debtor’s known secured creditors, (iii) the Debtor’s restructuring and other related professionals,

(iv) the general unsecured creditors of the Debtor as disclosed in filings with the Court, as well

as, (v) other parties in interest (collectively, the “Potential Parties in Interest”). A list of the

Potential Parties in Interest is attached hereto as Exhibit 1.

                   11.   While the Firm has undertaken, and continues to undertake, efforts to

identify connections with the Debtor and other parties in interest, it is possible that connections

with some parties in interest have not yet been identified. Should the Firm, through its

continuing efforts or as this case progresses, learn of any new connections of the nature

described above, the Firm will promptly file supplemental declarations, as required by

Bankruptcy Rule 2014(a).


                                                    4
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-2         Entered 02/17/20
                                          Filed 10/17/19  Page 5 13:43:23
                                                                  of 8                          Desc
                        Main Document     Page 17 of 52




                   12.   PSZ&J intends to apply for compensation for professional services

rendered in connection with this Chapter 11 Case, subject to approval of this Court and in

compliance with applicable provisions of the Bankruptcy Code, on an hourly basis, plus

reimbursement of actual, necessary expenses and other charges incurred by the Firm. The

current standard hourly rates of the Firm’s attorneys and paraprofessionals are:

                         a.     Partners                $725.00 to $1,395.00

                         b.     Of Counsel              $650.00 to $1,095.00

                         c.     Associates              $575.00 to $695.00

                         d.     Paraprofessionals       $325.00 to $425.00

                   13.   The hourly rates set forth above are the Firm’s standard hourly rates for

work of this nature and are subject to periodic adjustment. These rates are set at a level designed

to fairly compensate the Firm for the work of its attorneys and paraprofessionals and to cover

fixed and routine overhead expenses. It is the Firm’s policy to charge its clients in all areas of

practice for all other expenses incurred in connection with the clients’ cases. The expenses

charged to clients include, among other things, conference call and telecopier toll and other

charges, mail and express mail charges, special or hand delivery charges, document retrieval

charges, photocopying charges (including color copies), charges for mailing supplies (including,

without limitation, envelopes and labels) provided by the Firm to outside copying services for

use in mass mailings, travel expenses, expenses for “working meals,” computerized research,

transcription costs, as well as non-ordinary overhead expenses such as secretarial and other

overtime. The Firm will charge the Debtor for these expenses in a manner and at rates consistent


                                                    5
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-2         Entered 02/17/20
                                          Filed 10/17/19  Page 6 13:43:23
                                                                  of 8                         Desc
                        Main Document     Page 18 of 52




with charges made generally to the Firm’s other clients and in compliance with this Court’s

rules. The Firm believes that it is fairer to charge these expenses to the clients incurring them

than to increase the hourly rates and spread the expenses among all clients.

                   14.   No promises have been received by the Firm or by any partner, of

counsel or associate thereof as to compensation in connection with this Chapter 11 Case other

than in accordance with the provisions of the Bankruptcy Code. The Firm has no agreement

with any other entity to share with such entity any compensation received by the Firm in

connection with this Chapter 11 Case, except among the partners, of counsel and associates of

the Firm.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.


Dated: October 16, 2019                               /s/ Richard M. Pachulski
                                                      Richard M. Pachulski




                                                 6
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-2         Entered 02/17/20
                                          Filed 10/17/19  Page 7 13:43:23
                                                                  of 8      Desc
                        Main Document     Page 19 of 52



                                                      Exhibit 1

                                          Potential Parties in Interest

Yueting Jia


 Bank of Beijing Co., Ltd. (Xiangshuwan Branch)
 Beijing Chuangjin Xingye Investment Center (Limited Partnership)
 Beijing Haidian Technology Financial Capital Holding Group Co., Ltd.
 BEIJING HUAXING MOBILE ASSET MANAGMENGT CENTER(LLP)
 Beijing Jiaxin Tengda Information Consulting Co., Ltd.
 Beijing Siwei Equity Investment Management Center (Limited
 Partnership)
 Beijing Yingda Capital Management Co.,Ltd.
 Changjiang Securities (Shanghai) Asset Management Ltd.
 China CITIC Bank Co., Ltd. Head Office Sales Department
 CHINA CONSUMER CAPITAL PARTNERS II LIMITED
 China Merchants Bank Co., Ltd. Shanghai Chuanbei Branch
 China Minsheng Trust Co., Ltd.
 China SoftGrowing Investment (Wuxi) Partnership
 CHINA ZHESHANG BANK CO., LTD.Beijing Branch
 Chongqing Strategic Emerging Industry LeEco Cloud Special Equity
 Investment Fund Partnership (Limited Partnership)
 E-TOWN INTERNATIONAL HOLDING(HONG KONG) CO.,LTD.
 Everbright Xinglong Trust Co., Ltd.
 Guotai Junan Securities Co., Ltd
 Honghu Da
 Huafu Securities Co., Ltd.
 Huarong Securities Co., Ltd.
 Huaxin International Trust Co., Ltd.
 Huitian Network Technology Co., Ltd.
 Huizhou Speed & Second Curve Capital Management Partnership
 (Limited Partnership)
 Jiangsu Hongtu Venture Capital Management Co., Ltd.
 Jiangyin Hailan Investment Holding Co., Ltd.
 Jiaxing Haiwen Investment Partnership (Limited Partnership)
 Jinan Rui Si Le Enterprise Management Consulting Limited Partnership
 Jinhua Zumo Network Technology Co., Ltd.
 LeTV Film (Beijing) Co., Ltd.
 Macrolink Group Holdings Co., Ltd.
 Macrolink Holdings Co., Ltd.
 Marvel Best Technology Limited
 Nanjing Dejin Investment Management CO., LTD
 Nanjing Kaen Industry and Trade Co., Ltd.




DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-2         Entered 02/17/20
                                          Filed 10/17/19  Page 8 13:43:23
                                                                  of 8      Desc
                        Main Document     Page 20 of 52


 Ningbo Hangzhou Bay New Area Leran Investment Management
 Partnership (Limited Partnership)
 Orient Securities Co., Ltd.
 Oriental Light Consulting Limited
 Ping An Bank Co., Ltd. Beijing Branch
 Ping An Bank Co., Ltd. Shenzhen Branch
 Ping An Securities Co., Ltd.
 QC INVESTMENT LTD.
 Qingdao Huanghai Pharmaceutical Football Club Co.,
 Quanzhou Ding's Investment Management Co., Ltd
 SANPOWER (HONG KONG) COMPANY LIMITED
 Shanghai Biaopu Investment Management Co., Ltd.
 Shanghai Haiyue Investment Management Co., Ltd.
 Shanghai Junying Asset Management Partnership (Limited Partnership)
 Shanghai Lan Cai Asset Management Co., Ltd.
 Shanghai Leyu Chuangye Investment Management Center (LP)
 SHANGHAI LEYU INVESTMENT CENTER(LP)
 Shenzhen Jincheng Commercial Factoring Co., Ltd.
 SHENZHEN LESHI XINGEN VERTICAL
 INTEGRATION ECOLOGY FUND MANAGEMENT CO.,LTD
 Shenzhen Winzhongtong Non-Financing Guarantee Co., Ltd.
 Shenzhen Yingda Capital Management Co., Ltd.
 Swift Talent Investments Limited
 Tianjin Nord Investment Co., Ltd.
 TWC Group Co., Ltd.
 Weidong Zhu
 Weihua Qiu

 Western Securities Co., Ltd
 Wuhan Credit Loan Co., Ltd.
 Wuxi Leyike Electric Vehicle Investment Enterprise (Limited Partnership)
 WUXI PULEYONGHUI INVESTMENT ENTERPRISE(LP)
 Xiamen Zejin Fangfu Investment Partnership (Limited Partnership)
 Xinyu Dingfeng Yingtong Investment Management Center (Limited
 Partnership)?
 Xizang Jinmeihua Investment Co., Ltd.
 Yuanxin Xu
 Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd.
 Zhijian Dong
 Zhongtai Venture Capital (Shenzhen) Co., Ltd.
 Zhongying (Tianjin) Supply Chain Management Service Partnership
 (Limited Partnership)




                                                              2
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-3         Entered 02/17/20
                                          Filed 10/17/19  Page 1 13:43:23
                                                                  of 3                                          Desc
                        Main Document     Page 21 of 52



                           IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE


In re:                                                       ) Chapter 11
                                                             )
YUETING JIA,                                                 ) Case No.: 19-12220 (KBO)
                                                             )
                                     Debtor.                 )

         ORDER PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE,
         RULE 2014 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
    AND LOCAL RULE 2014-1 AUTHORIZING THE EMPLOYMENT AND RETENTION
     OF PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTOR
       AND DEBTOR IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE

                   Upon consideration of the Debtor’s Application Pursuant to Section 327(a) of the

Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule

2014-1 for Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel

for the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date (the

“Application”)1 of the above-captioned debtor and debtor in possession (the “Debtor”), seeking

authorization to employ and retain Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”)

as counsel for the Debtor; and upon (i) the Statement Under Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Statement”), and (ii) the Pachulski Declaration, which were

submitted concurrently with the Application; and the Court being satisfied, based on the

representations made in the Application, the Statement and the Pachulski Declaration, that

PSZ&J does not represent or hold any interest adverse to the Debtor or the Debtor’s estate with

respect to the matters upon which it is to be engaged, and is disinterested as that term is defined



1   Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Application.




DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-3         Entered 02/17/20
                                          Filed 10/17/19  Page 2 13:43:23
                                                                  of 3                         Desc
                        Main Document     Page 22 of 52




under section 101(14) of the Bankruptcy Code, and as modified by section 1107(b) of the

Bankruptcy Code, and that the employment of PSZ&J is necessary and in the best interests of the

Debtor and the Debtor’s estate; and this Court having jurisdiction over this matter under 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012; and this Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a

final order consistent with Article III of the United States Constitution; and this Court having

found that venue of this proceeding and the Application in this district is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and this Court having found that the Debtor’s notice of the

Application and opportunity for a hearing on the Application were appropriate and no other

notice need be provided; and this Court having reviewed the Application; and after due

deliberation and good and sufficient cause appearing; it is hereby:

                   ORDERED that the Application is GRANTED; and it is further

                   ORDERED that pursuant to section 327(a) of the Bankruptcy Code, the Debtor is

authorized to employ and retain the Firm as counsel, effective nunc pro tunc to the Petition Date,

on the terms set forth in the Application, the Statement and the Pachulski Declaration; and it is

further

                   ORDERED that the Firm shall apply for compensation for professional services

rendered and reimbursement of expenses incurred in connection with the Debtor’s chapter 11

case in compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions




                                                  2
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                    18-3         Entered 02/17/20
                                          Filed 10/17/19  Page 3 13:43:23
                                                                  of 3                         Desc
                        Main Document     Page 23 of 52




of the Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and

orders of the Court; and it is further

                   ORDERED that the Court shall retain jurisdiction over any and all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.


Dated: _________________, 2019
                                                       The Honorable Karen B. Owens,
                                                       United States Bankruptcy Judge




                                                   3
DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
            Case 19-12220-KBO   Filed48
                                      02/17/20   Entered 02/17/20
                                         Filed 10/25/19   Page 1 of13:43:23
                                                                    3                                         Desc
                        Main Document     Page 24 of 52



                        IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                    ) Chapter 11
                                                          )
                  1
YUETING JIA,                                              ) Case No.: 19-12220(KBO)
                                                          )
                                   Debtor.                ) Re: Docket No. 18

                                                        Objection Deadline: November 8,2019 at 4:00 p.m.(ET)
                                                           Hearing Date: November 15,2019 at 10:00 a.m.(ET)

  NOTICE OF DEBTOR’S APPLICATION PURSUANT TO SECTION 327(a) OF THE
  BANKRUPTCY CODE,RULE 2014 OF THE FEDERAL RULES OF BANKRUPTCY
     PROCEDURE AND LOCAL RULE 2014-1 FOR AUTHORIZATION TO EMPLOY
       AND RETAIN PACHULSKISTANG ZIEHL & JONES LLP AS COUNSEL
            FOR THE DEBTOR AND DEBTOR IN POSSESSION NUNC
                               PRO TUNC TO THE PETITION DATE


TO: (a) the Office of the United States Trustee; (b) creditors holding the twenty largest
     unsecured claims against the Debtor; and (c) parties requesting notice pursuant to
         Bankruptcy Rule 2002.

                 PLEASE TAKE NOTICE that on October 17,2019,the above-captioned debtor

and debtor in possession (the “Debtor”), filed the Debtor’s Application Pursuant to Section

327(a) ofthe Bankruptcy Code, Rule 2014 ofthe Federal Rules ofBankruptcy Procedure and
Local Rule 2014-1for Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP
as   Counselfor the Debtor and Debtor In Possession Nunc Pro Tunc to the Petition Date (the
“Application”)[Docket No. 18] with the United States Bankruptcy Court for the District of
Delaware,824 Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Bankruptcy Court”).

A copy ofthe Application is attached hereto as Exhibit A.




  ’ The last four digits ofthe Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
  Marguerite Drive, Rancho Palos Verdes, CA 90275.



DOCS DE:225977.1 46353/001
Case 2:19-bk-24804-VZ  Doc 334 Doc
            Case 19-12220-KBO   Filed48
                                      02/17/20   Entered 02/17/20
                                         Filed 10/25/19   Page 2 of13:43:23
                                                                    3                           Desc
                        Main Document     Page 25 of 52



                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

entry of an order with respect to the relief sought in the Application must be filed with the

Bankruptcy Court on or before November 8,2019 at 4:00 p.m. prevailing Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon:(a) proposed counsel to the Debtor, Pachulski

Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington,

Delaware 19899-8705 (Courier 19801), Attn: Richard M. Pachulski, Esq.

(rpachulski@pszjlaw.com) and James E. O’Neill (ioneill@pszilaw.com),(b)the United States

Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: David L.

Buchbinder (David.L.Buchbinder@usdoi.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE,THE COURT MAY GRANT THE RELIEF

REQUESTED BY THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.
                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE APPLICATION WILL BE HELD ON NOVEMBER 15, 2019

AT 10:00 A.M,PREVAILING EASTERN TIME BEFORE THE HONORABLE KAREN B.




                                              2
DOCS_DE;225977.1 46353/001
Case 2:19-bk-24804-VZ  Doc 334 Doc
            Case 19-12220-KBO   Filed48
                                      02/17/20   Entered 02/17/20
                                         Filed 10/25/19   Page 3 of13:43:23
                                                                    3              Desc
                        Main Document     Page 26 of 52



OWENS,UNITED STATES BANKRUPTCY COURT JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE,824 MARKET STREET,

6TH FLOOR,COURTROOM NO. 1, WILMINGTON,DELAWARE 19801.


Dated: October 25, 2019                  PACHULSKI STANG ZIEHL & JONES LLP

                                         /s/James E. O’Neill
                                         Richard M. Pachulski(CA Bar No. 90073)
                                         Jeffrey W. Dulberg(CA Bar No. 181200)
                                         Malhar S. Pagay(CA Bar No. 189289)
                                         James E. O’Neill(DE Bar No. 4042)
                                         919 N. Market Street, 17"' Floor
                                         P.O. Box 8705
                                         Wilmington, DE 19899-8705 (Courier 19801)
                                         Tel:   (302)652-4100
                                         Fax:   (302)652-4400
                                         Email: rpachulski@pszjlaw.com
                                               jdulberg@pszjlaw.com
                                                mpagay@pszjlaw.com
                                               joneill@pszjlaw.com

                                         Proposed Attorneys for Debtor and Debtor in
                                         Possession




                                     3
DOCS DE:225977.1 46353/001
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                   48-1          Entered 02/17/20
                                          Filed 10/25/19          13:43:23
                                                          Page 1 of 22       Desc
                        Main Document     Page 27 of 52



                                Exhibit A




DOCS DE:225977.1 46353/001
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                   48-1          Entered 02/17/20
                                          Filed 10/25/19          13:43:23
                                                          Page 2 of 22                                             Desc
                        Main Document     Page 28 of 52
                    Case 19-12220-KBO              Doc 18       Filed 10/17/19        Page 1 of 7



                            IN THE UNITED STATES BANKRUPTCY COURT


                                    FOR THE DISTRICT OF DELAWARE




 In re:                                                      ) Chapter 11
                                                             )
  YUETING JIA, 1                                             ) Case No.: 19-12220(KBO)
                                                             )
                                      Debtor.



              DEBTOR’S APPLICATION PURSUANT TO SECTION 327(a) OE THE
               BANKRUPTCY CODE,RULE 2014 OF THE FEDERAL RULES OF
               BANKRUPTCY PROCEDURE AND LOCAL RULE 2014-1 FOR
             AUTHORIZATION TO EMPLOY AND RETAIN PACHULSKI STANG
               ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTOR AND
            DEBTOR IN POSSESSION NUNCPRO TUNC TO THE PETITION DATE

                     The debtor and debtor in possession (the “Debtor”) in the above-captioned

  chapter 11 case (the “Chapter 11 Case”) files this application (the “Application”) for entry of an

  order pursuant to section 327(a) of title 11 of the United States Code (the “Bankruptcy Code”),

  Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule

  2014-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

  Court for the District of Delaware (the “Local Rules” or “Del. Bankr. LR”)authorizing the

  Debtor to retain and employ Pachulski Stang Ziehl & Jones LLP /“PSZ&J” or the “Firm”) as

  general bankruptcy counsel for the Debtor nunc pro tunc to the Petition Date (as defined herein)

 (the “Application”). In support of the Application, the Debtor relies on (i) the Statement Under

  Rule 2016 ofthe Federal Rules ofBankruptcy Procedure, and (ii) the Declaration ofRichard

  Pachulski in Support ofDebtor’s Application Pursuant to Section 327(a) ofthe Bankruptcy

  1
      The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
  Marguerite Drive, Rancho Palos Verdes, CA 90275.




  DOCS LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                   48-1          Entered 02/17/20
                                          Filed 10/25/19          13:43:23
                                                          Page 3 of 22                              Desc
                        Main Document     Page 29 of 52
                 Case 19-12220-KBO          Doc 18      Filed 10/17/19     Page 2 of 7




 Code, Rule 2014 ofthe Federal Rules ofBankruptcy Procedure and Local Rule 2014-1for

 Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counselfor the

 Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date (the “Pachulski

  Declaration”)' which are being submitted concurrently with the Application. In support of this

  Application, the Debtor respectfully states the following:

                                        Jurisdiction and Venue


                     1.   The United States Bankruptcy Court for the District of Delaware (the

   Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order ofReferencefrom the United States District Courtfor the District of

  Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

  U.S.C. § 157(b)(2), and the Debtor confirms his consent pursuant to Rule 9013-1(1) of the Local

  Rules (the “Local Rules”)to the entry of a final order by the Court in connection with this

  Application to the extent that it is later determined that the Court, absent consent of the parties,

  cannot enter final orders or judgments in connection herewith consistent with Article III of the

  United States Constitution.


                     2.   Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                     3.   The statutory bases for the relief sought herein are sections 327(a) of the

  Bankruptcy Code, as well as Bankruptcy Rules 2014(a) and 2016 and Local Rules 2014-1 and

  2016-1. Compensation will be in accordance with sections 330 and 331 of the Bankruptcy Code.




                                                    2

  DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                   48-1          Entered 02/17/20
                                          Filed 10/25/19          13:43:23
                                                          Page 4 of 22                              Desc
                        Main Document     Page 30 of 52
                   Case 19-12220-KBO        Doc 18      Filed 10/17/19     Page 3 of 7




                                              Background


                   4.     On October 14, 2019 (the “Petition Date”), the Debtor commenced this

 case   by filing a voluntary petition for relief under chapter 11 ofthe Bankruptcy Code. The

 Debtor continues in the possession of his property and continues to manage his affairs as a debtor

 in possession pursuant to section 1107(a) ofthe Bankruptcy Code. No trustee, examiner or

 committee has been appointed in the Chapter 11 Case.

                     5.   The factual background regarding the Debtor is set forth in detail in the

  Omnibus Declaration ofYuetingJia in support of this Application and other applications filed

  concurrently herewith (the “Omnibus Declaration”) and fully incorporated herein by reference.^
                                            Relief Requested


                     6.   By this Application, the Debtor seeks to employ and retain PSZ&J as his

  general bankruptcy counsel with regard to the filing and prosecution of this Chapter 11 Case and

  all related proceedings. Accordingly,the Debtor respectfully requests that this Court enter an

  order pursuant to section 327(a) ofthe Bankruptcy Code, Bankruptey Rule 2014, and Local Rule

  2014-1 authorizing him to employ and retain PSZ&J as his bankruptcy counsel under a general

  retainer to perform the legal services that will be necessary during this Chapter 11 Case pursuant

  to the terms set forth in the Application and the Pachulski Declaration, nunc pro tunc to the

  Petition Date.




  2 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Omnibus
  Declaration.



                                                    3

  DOCS LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                   48-1          Entered 02/17/20
                                          Filed 10/25/19          13:43:23
                                                          Page 5 of 22                             Desc
                        Main Document     Page 31 of 52
                 Case 19-12220-KBO          Doc 18       Filed 10/17/19   Page 4 of 7




                     7.   The Debtor seeks to retain PSZ&J as counsel because of the Firm’s


 extensive experience and knowledge in the field of debtors’ and creditors’ rights and

 reorganizations under chapter 11 of the Bankruptcy Code. In preparing for its representation of

 the Debtor, PSZ&J has become familiar with the Debtor’s affairs and many of the potential legal

 issues which may arise in the context of this Chapter 11 Case.

                     8.   The professional services that PSZ&J will provide include, but shall not be

  limited to:


                     a.   providing legal advice with respect to the Debtor’s powers and duties as
                          debtor in possession in the continued management of his property;
                     b.   preparing on behalf of the Debtor any necessary applications, motions,
                          answers, orders, reports, and other legal papers;
                     c.   appearing in Court on behalf of the Debtor;
                     d.   pursuing confirmation of a plan and approval of a disclosure statement;
                          and

                     e.   performing other legal services for the Debtor that may be necessary and
                          proper in these proceedings.

                     9.   Subject to Court approval in accordance with section 330(a) ofthe

  Bankruptcy Code, compensation will be payable to PSZ&J on an hourly basis, plus

  reimbursement of actual, necessary expenses and other charges incurred by PSZ&J. The current

  standard hourly rates of the Firm’s attorneys and paraprofessionals are:

                          a.     Partners                 $725.00 to $1,395.00

                          b.     Of Counsel               $650.00 to $1,095.00

                          c.      Associates              $575.00 to $695.00

                          d.     Paraprofessionals        $325.00 to $425.00



                                                     4

  DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                   48-1          Entered 02/17/20
                                          Filed 10/25/19          13:43:23
                                                          Page 6 of 22                               Desc
                        Main Document     Page 32 of 52
                  Case 19-12220-KBO          Doc 18      Filed 10/17/19    Page 5 of 7




                     10.   The hourly rates set forth above are PSZ&J’s standard hourly rates for

 work of this nature. These rates are set at a level designed to fairly compensate PSZ&J for the

  work of its attorneys and paraprofessionals, to cover fixed and routine overhead expenses, and

 are subject to periodic adjustments necessitated by market and other conditions. Beyond the

 rates listed above, it is PSZ&J’s policy to charge for all other expenses incurred in connection

  with its clients’ cases. These expenses include, among other things, conference call charges.

  mail and express mail charges, special or hand delivery charges, document retrieval charges.

  photocopying charges (including color copy charges), charges for mailing supplies (including.

  without limitation, envelopes and labels) provided by PSZ&J to outside copying services for use

  in mass   mailings, travel expenses, expenses for “working meals,” computerized research, and

  transcription costs, as well as non-ordinary overhead expenses such as secretarial and other

  overtime. PSZ&J will charge the Debtor for these expenses in a manner and at rates consistent

  with those charged to other PSZ&J clients and the rules and requirements of this Court. PSZ&J

  believes that it is fairer to charge these expenses to the clients incurring them than to increase its

  hourly rates and spread the expenses among all clients.

                     11.   To the best of the Debtor’s knowledge, except as otherwise disclosed in

  the Pachulski Declaration submitted concurrently herewith, PSZ&J has not represented the

  Debtor, his creditors, or any other parties in interest, or their respective attorneys, in any other

  matter relating to the Debtor or his estate. Further, to the best of the Debtor’s knowledge.

  PSZ&J does not hold or represent any interest adverse to the Debtor’s estate, PSZ&J is a




                                                     5

  DOCS LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                   48-1          Entered 02/17/20
                                          Filed 10/25/19          13:43:23
                                                          Page 7 of 22                                            Desc
                        Main Document     Page 33 of 52
                  Case 19-12220-KBO               Doc 18       Filed 10/17/19        Page 6 of 7




  disinterested person” as that phrase is defined in section 101(14) ofthe Bankruptcy Code, and

 PSZ&J’s employment is necessary and in the best interests of the Debtor and his estate.

                     12.    PSZ&J has represented the Debtor since August 2019. In the one year

 preceding the Petition Date,PSZ&J has received payments from Pacific Technology Holding

 LLC (“PTH”) on behalf of the Debtor, totaling $1 million,^ which amount is inclusive of the

 Debtor’s filing fees for this Chapter 11 Case. PSZ&J is current as of the Petition Date, but has

 not yet completed a final reeonciliation of its prepetition fees and expenses. Upon final

  reconciliation of the amount actually expended prepetition, any balance remaining from the

  prepetition payments to the Firm will be credited to the Debtor and utilized as PSZ&J’s retainer

 to apply to postpetition fees and expenses pursuant to the compensation procedures approved by

  this Court in accordance with the Bankruptcy Code.

                     13.    The Debtor understands that PSZ&J hereafter intends to apply to the Court

  for allowances of compensation and reimbursement of expenses in accordance with the

  applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules and orders

  of this Court for all services performed and expenses incurred after the Petition Date.

                     14.    The Debtor, subject to the provisions of the Bankruptcy Code, the

  Bankruptcy Rules, the Local Rules and further orders of this Court, proposes to pay PSZ&J its

  customary hourly rates for services rendered that are in effect from time to time, as set forth




  3 The Debtor is a borrower under that certain Secured Promissory Note (as amended and restated) with PTH,
  pursuant to which, prior to the Petition Date, the Debtor caused certain proceeds of such loan to be paid directly to
  his insolvency professionals, including PSZ&J. PTH is indirectly owned by the Debtor.

                                                           6

  DOCS LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                   48-1          Entered 02/17/20
                                          Filed 10/25/19          13:43:23
                                                          Page 8 of 22                              Desc
                        Main Document     Page 34 of 52
                 Case 19-12220-KBO           Doc 18       Filed 10/17/19   Page 7 of 7




 above and in the Pachulski Declaration, and to reimburse PSZ&J aecording to its customary

 reimbursement policies, and submits that such rates are reasonable.

                                                    Notice


                     15.   The Debtor will provide notice ofthis Motion to the following parties, or

  their counsel, if known:(a) the U.S. Trustee for the District of Delaware;(b)the parties included

  on the Debtor’s list ofthe twenty (20) largest unsecured creditors; and (c) all parties who have

  filed a notice of appearance and request for service of papers pursuant to Bankruptcy Rule 2002.

  In light of the nature of the relief requested, the Debtor respectfully submits that no further notice

  of this Motion is required.


                                            No Prior Request


                     16.   No prior request for the relief sought in this Application has been made to

  this Court or any other court.

                     WHEREFORE, the Debtor respectfully requests that the Court enter an order.

  substantially in the form attached hereto, approving the retention of PSZ&J and granting such

  other and further relief as is just and proper.


  Dated: October 16, 2019




                                                       YUETING .11A




                                                      7

  DOCS LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334 Doc
           Case 19-12220-KBO    Filed 02/17/20
                                   48-1          Entered 02/17/20
                                          Filed 10/25/19          13:43:23
                                                          Page 9 of 22                                    Desc
                        Main Document     Page 35 of 52
                Case 19-12220-KBO            Doc 18-1       Filed 10/17/19      Page 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT


                                 FOR THE DISTRICT OF DELAWARE




 In re:                                                 ) Chapter 11
                                                        )
  YUETING JIA,                                          ) Case No.: 19-12220(KBO)
                                                        )
                                   Debtor.


                             STATEMENT UNDER RULE 2016 OF THE
                          FEDERAL RULES OF BANKRUPTCY PROCEDURE


                     Pachulski Stang Ziehl & Jones LLP t“PSZ&J”T pursuant to Rule 2016 of the

  Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and section 329 of chapter 11

  of title 11 of the United States Code (the “Bankruptcy Code”), states that the undersigned is

  proposed counsel to the aboye-captioned debtor and debtor in possession (the “Debtor”) in this

  case. It further states:’


                     1.     The Debtor has agreed to pay PSZ&J for the legal seryices that haye been

  or will be rendered by its yarious attorneys, paraprofessionals, and case management assistants in

  connection with this case on the Debtor’s behalf The Debtor has also agreed to reimburse

  PSZ&J for its actual and necessary expenses incurred in connection with this case. PSZ&J has

  represented the Debtor since August 2019. In the one year preceding the Petition Date, PSZ&J

  has receiyed payments from Pacific Technology Holding EEC on behalf of the Debtor, totaling

  $1 million (inclusiye of the Debtor’s filing fees for this Case), in connection with the preparation


 ' Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Debtor’s
  Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy
  Procedure and Local Rule 2014-1 for Authorization to Employ and Retain Pachulski Stang Ziehl <& Jones LLP as
  Counselfor the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date.




  DOCS LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334Doc
          Case 19-12220-KBO     Filed
                                  48-102/17/20   Entered 02/17/20
                                         Filed 10/25/19  Page 10 13:43:23
                                                                  of 22                         Desc
                        Main Document     Page 36 of 52
                Case 19-12220-KBO        Doc 18-1     Filed 10/17/19     Page 2 of 3




 of initial documents and its prepetition representation of the Debtor. PSZ&J is current as of the

 Petition Date, but has not yet completed a final reeonciliation as of the Petition Date. Upon final

 reconciliation of the amount actually expended prepetition, any balance remaining from the

  payments to PSZ&J will be credited to the Debtor and utilized as PSZ&J’s retainer to apply to

  postpetition fees and expenses pursuant to the compensation procedures approved by this Court.

                     2.   PSZ&J will seek approval for payment of compensation by filing the

  appropriate applications for allowance of final compensation pursuant to sections 330 and 331 of

  the Bankruptcy Code, the Bankruptcy Rules, the Local Rules of the United States Bankruptcy

  Court for the District of Delaware, and orders of this Court. The filing fees for the Debtor have

  been paid in full.

                     3.   The services to be rendered include all those services set forth in the


  Debtor’s Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the

  Federal Rules ofBankruptcy Procedure and Local Rule 2014-1for Authorization to Employ and

  Retain Pachulski Stang Ziehl & Jones LLP as Counselfor the Debtor and Debtor in Possession

  Nunc Pro Tunc to the Petition Date, submitted concurrently herewith.




                                                  2

  DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334Doc
          Case 19-12220-KBO     Filed
                                  48-102/17/20   Entered 02/17/20
                                         Filed 10/25/19  Page 11 13:43:23
                                                                  of 22                       Desc
                        Main Document     Page 37 of 52
                Case 19-12220-KBO       Doc 18-1     Filed 10/17/19    Page 3 of 3




                 4.    PSZ&J further states that it has neither shared nor agreed to share (a) any

 compensation it has received or may receive with another party or person, other than with the

  partners, of counsel, and associates of PSZ&J, nor (b)any compensation another person or party

  has received or may have received.


  Dated: October 16, 2019              PACHULSKI STANG ZIEHL & JONES LLP



                                       /s/James E. O’Neill
                                          Richard M.Pachulski(CA Bar No. 90073)
                                          Jeffrey W. Dulberg(CA Bar No. 181200)
                                          Malhar S. Pagay(CA Bar No. 189289)
                                          James E. O’Neill(DE Bar No. 4042)
                                         919 N. Market Street, 17*'' Floor
                                          Wilmington, DE91899
                                          Tel:     (302)652-4100
                                          Fax:     (302) 652-4400
                                          E-mail:  rpachulskl@pszjlaw.com
                                                   jdulberg@pszjlaw.com
                                                    mpagay@pszjlaw.com
                                                   joneill@pszjlaw.com

                                          Proposed Attorneys for Debtor
                                          and Debtor in Possession




                                                 3

  DOCS LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334Doc
          Case 19-12220-KBO     Filed
                                  48-102/17/20   Entered 02/17/20
                                         Filed 10/25/19  Page 12 13:43:23
                                                                  of 22                                          Desc
                        Main Document     Page 38 of 52
                 Case 19-12220-KBO              Doc 18-2        Filed 10/17/19        Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE




 In re:                                                     ) Chapter 11
                                                            )
  YUETING JIA,                                              ) Case No.: 19-12220(KBO)
                                                            )
                                     Debtor.


       DECLARATION OF RICHARD M.PACHULSKI IN SUPPORT OF DEBTOR’S
    APPLICATION PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE,
      RULE 2014 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND
        LOCAL RULE 2014-1 FOR AUTHORIZATION TO EMPLOY AND RETAIN
      PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTOR
       AND DEBTOR IN POSSESSION NUNCPRO TUNC TO THE PETITION DATE

  I, Richard M. Pachulski, declare under penalty of perjury as follows:

                     1.     I am a partner in the law firm of Pachulski Stang Ziehl & Jones LLP

 (“PSZ&J” or the “Firm”), located at 10100 Santa Monica Blvd., 13^'^ Floor, Los Angeles,

  California 90067, and have been duly admitted to practice law in the State of California and the

  United States District Court for the Central District of California. This Declaration is submitted

  in support of the Debtor’s Application Pursuant to Section 327(a) ofthe Bankruptcy Code, Rule

  2014 ofthe Federal Rules ofBankruptcy Procedure and Local Rule 2014-1for Authorization to

  Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counselfor the Debtor and Debtor in

  Possession Nunc Pro Tunc to the Petition Date (the “Application”), which is being submitted
                             1
  concurrently herewith.




    Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Application.


  DOCS LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334Doc
          Case 19-12220-KBO     Filed
                                  48-102/17/20   Entered 02/17/20
                                         Filed 10/25/19  Page 13 13:43:23
                                                                  of 22                              Desc
                        Main Document     Page 39 of 52
                Case 19-12220-KBO            Doc 18-2     Filed 10/17/19      Page 2 of 8




                 2.       Neither I, the Firm, nor any partner, of counsel, nor associate thereof.

 insofar as I have been able to ascertain, has any connection with the above-captioned debtor

 (the “Debtor”), his creditors, or any other parties in interest herein, or their respective attorneys.

 except as set forth below.

                     3.   The Debtor has and will retain various professionals during the pendency

  of this Chapter 11 Case, including O’Melveny & Myers LLP. The Debtor may retain other

  professionals after October 14, 2019(the “Petition Date”). PSZ&J has previously worked and

  will continue to work with these referenced professionals on various representations, at times

  representing the same parties and at other times representing parties with similar interests or

  parties with adverse interests.

                     4.   PSZ&J represents many committees whose members may be creditors in

  the Debtor’s chapter 11 case. However,PSZ&J is not representing any ofthose entities in this

  case and will not represent any members of the committees it currently represents in any claims

  that they may have collectively or individually against the Debtor.

                     5.   PSZ&J is a “disinterested person” as that term is defined in section

  101(14) of title 11 of the United States Code (the “Bankruptcy Code”) in that PSZ&J, its

  partners, of counsel, and associates:

                          a.        are not creditors, equity security holders or insiders of the Debtor;
                          b.        are not and were not, within 2 years before the date of the filing of
                                    the petition, a director, officer or employee of the Debtor; and
                          c.        do not have an interest materially adverse to the interest of the
                                    estate or of any class of creditors or equity security holders, by
                                    reason of any direct or indirect relationship to, connection with, or
                                    interest in the Debtor, or for any other reason.


                                                      2

  DOCS LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334Doc
          Case 19-12220-KBO     Filed
                                  48-102/17/20   Entered 02/17/20
                                         Filed 10/25/19  Page 14 13:43:23
                                                                  of 22                             Desc
                        Main Document     Page 40 of 52
                 Case 19-12220-KBO         Doc 18-2     Filed 10/17/19     Page 3 of 8




                  6.      To the best of my knowledge, neither I, nor any partner, of counsel, nor

 associate of PSZ&J, insofar as I have been able to ascertain, has any connection with the U.S.

 Trustee or any person employed in the Office of the U.S. Trustee or any Bankruptcy Judge

 currently serving on the United States Bankruptcy Court for the District of Delaware.

                     7.   PSZ&J has received payments from the Debtor during the year prior to the

 Petition Date in the amount of $1 million, including the Debtor’s filing fees for this case, in

  connection with the preparation of initial documents and the prepetition representation ofthe

  Debtor. PSZ&J is current as of the Petition Date, but has not yet completed a final reconciliation

  as   of the Petition Date. Upon final reconciliation of the amount actually expended prepetition.

  any balance remaining from the payments to PSZ&J will be credited to the Debtor and utilized as

  PSZ&J’s retainer to apply to postpetition fees and expenses pursuant to the compensation

  procedures approved by this Court.

                          Bankruptcy Rule 2014 requires that an application for employment under

  section 327 disclose all connections with the Debtor, the estate, the professionals and the Office

  of the Trustee. The Firm,therefore, discloses its known connections herein.

                     9.   PSZ&J and certain of its partners, of counsel and associates may have

  represented, may currently represent, or may in the future represent creditors of the Debtor in
  connection with matters unrelated to the Debtor and this case. At this time, PSZ&J is not aware

  of any other adverse interest or other connection with the Debtor, its creditors, the U.S. Trustee

  or any party-in-interest herein in the matters upon which PSZ&J is to be retained. PSZ&J,

  however, will be in a better position to identify with specificity any such persons or entities when

                                                    3

  DOCS LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334Doc
          Case 19-12220-KBO     Filed
                                  48-102/17/20   Entered 02/17/20
                                         Filed 10/25/19  Page 15 13:43:23
                                                                  of 22                                Desc
                        Main Document     Page 41 of 52
                 Case 19-12220-KBO         Doc 18-2      Filed 10/17/19      Page 4 of 8




 lists of all creditors of the Debtor have been reviewed and will make any further disclosures as

 may be appropriate at that time.

                     10.   The Firm has made the following investigation of disinterestedness prior

 to submitting this Declaration. The Firm has undertaken a full and thorough review of its

 computer database, which contains the names of clients and other parties interested in particular

  matters. The Firm requires all of its professionals, before accepting the representation of a new

  client, or the representation of an existing client in a new matter, to perform a conflicts check

 through the Firm’s database and to enter eonflict information regarding new clients or new

  matters into that database. Thus, a review of said computerized database should reveal any and

  all actual or potential conflicts of interest with respect to any given representation. In partieular,

  an   employee of the Firm, under my supervision, entered the names of: (i) the Debtor,(ii) the

  Debtor’s known seeured creditors,(iii) the Debtor’s restructuring and other related professionals,

 (iv) the general unsecured creditors of the Debtor as disclosed in filings with the Court, as well

  as,(v)other parties in interest (collectively, the “Potential Parties in Interest”). A list of the

  Potential Parties in Interest is attached hereto as Exhibit 1.


                     11.   While the Firm has undertaken, and continues to undertake, efforts to

  identify connections with the Debtor and other parties in interest, it is possible that connections

  with some parties in interest have not yet been identified. Should the Firm, through its

  continuing efforts or as this case progresses, learn of any new connections of the nature

  described above, the Firm will promptly file supplemental declarations, as required by

  Bankruptcy Rule 2014(a).


                                                     4

  DOCS LA;324920.2
Case 2:19-bk-24804-VZ  Doc 334Doc
          Case 19-12220-KBO     Filed
                                  48-102/17/20   Entered 02/17/20
                                         Filed 10/25/19  Page 16 13:43:23
                                                                  of 22                            Desc
                        Main Document     Page 42 of 52
                Case 19-12220-KBO            Doc 18-2     Filed 10/17/19    Page 5 of 8




                     12.   PSZ&J intends to apply for compensation for professional services

 rendered in connection with this Chapter 11 Case, subject to approval of this Court and in

 compliance with applicable provisions of the Bankruptcy Code, on an hourly basis, plus

 reimbursement of actual, necessary expenses and other charges incurred by the Firm. The

 current standard hourly rates of the Firm’s attorneys and paraprofessionals are:

                           a.     Partners                $725.00 to $1,395.00

                           b.     Of Counsel              $650.00 to $1,095.00

                           c.     Associates              $575.00 to $695.00


                           d.     Paraprofessionals       $325.00 to $425.00


                     13.   The hourly rates set forth above are the Firm’s standard hourly rates for

  work of this nature and are subject to periodic adjustment. These rates are set at a level designed

  to fairly compensate the Firm for the work of its attorneys and paraprofessionals and to cover

  fixed and routine overhead expenses. It is the Firm’s policy to charge its clients in all areas of

  practice for all other expenses incurred in connection with the clients’ cases. The expenses

  charged to clients include, among other things, conference call and telecopier toll and other

  charges, mail and express mail charges, special or hand delivery charges, document retrieval

  charges, photocopying charges (including color copies), charges for mailing supplies (including,

  without limitation, envelopes and labels) provided by the Firm to outside copying services for

  use in mass mailings, travel expenses, expenses for “working meals,” computerized research,

  transcription costs, as well as non-ordinary overhead expenses such as secretarial and other

  overtime. The Firm will charge the Debtor for these expenses in a manner and at rates consistent

                                                      5

  DOCS LA;324920.2
Case 2:19-bk-24804-VZ  Doc 334Doc
          Case 19-12220-KBO     Filed
                                  48-102/17/20   Entered 02/17/20
                                         Filed 10/25/19  Page 17 13:43:23
                                                                  of 22                              Desc
                        Main Document     Page 43 of 52
                 Case 19-12220-KBO         Doc 18-2     Filed 10/17/19    Page 6 of 8




 with charges made generally to the Firm’s other clients and in compliance with this Court’s

 rules. The Firm believes that it is fairer to charge these expenses to the clients incurring them

 than to increase the hourly rates and spread the expenses among all clients.

                     14.   No promises have been received by the Firm or by any partner, of

 counsel or associate thereof as to compensation in connection with this Chapter 11 Case other

 than in accordance with the provisions of the Bankruptcy Code. The Firm has no agreement

  with any other entity to share with such entity any compensation received by the Firm in

 connection with this Chapter 11 Case, except among the partners, of counsel and associates of

  the Firm.


         Pursuant to 28 U.S.C. § 1746,1 declare under penalty of perjury that the foregoing is true

  and correct.




  Dated: October 16, 2019                               /s/ Richard M. Pachulski
                                                        Richard M.Pachulski




                                                    6
  DOCS LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334Doc
          Case 19-12220-KBO     Filed
                                  48-102/17/20   Entered 02/17/20
                                         Filed 10/25/19  Page 18 13:43:23
                                                                  of 22                          Desc
                        Main Document     Page 44 of 52
                  Case 19-12220-KBO                Doc 18-2       Filed 10/17/19   Page 7 of 8




                                                         Exhibit 1


                                            Potential Parties in Interest


 Yueting Jia


   Bank of Beijing Co., Ltd.(Xiangshuwan Branch)
   Beijing Chuangjin Xingye Investment Center (Limited Partnership)
   Beijing Haidian Technology Financial Capital Holding Group Co., Ltd.
   BEIJING HU AXING MOBILE ASSET MANAGMENGT CENTER(LLP)
   Beijing Jiaxin Tengda Information Consulting Co., Ltd.
   Beijing Siwei Equity Investment Management Center (Limited
   Partnership)
   Beijing Yingda Capital Management Co.,Ltd.
   Changjiang Securities (Shanghai) Asset Management Ltd.
   China CITIC Bank Co., Ltd. Head Office Sales Department
   CHINA CONSUMER CAPITAL PARTNERS II LIMITED

   China Merchants Bank Co., Ltd. Shanghai Chuanbei Branch
   China Minsheng Trust Co., Ltd.
   China SoftGrowing Investment(Wuxi)Partnership
   CHINA ZHESHANG BANK CO., LTD.Beijing Branch
   Chongqing Strategic Emerging Industry LeEco Cloud Special Equity
   Investment Fund Partnership (Limited Partnership)
   E-TOWN INTERNATIONAL HOLDING(HONG KONG)CO.,LTD.
   Everbright Xinglong Trust Co., Ltd.
   Guotai Junan Securities Co., Ltd
   Honghu Da
   Huafu Securities Co., Ltd.
   Huarong Securities Co., Ltd.
   Huaxin International Trust Co., Ltd.
   Huitian Network Technology Co., Ltd.
   Huizhou Speed & Second Curve Capital Management Partnership
   (Limited Partnership)
   Jiangsu Hongtu Venture Capital Management Co., Ltd.
   Jiangyin Hailan Investment Holding Co., Ltd.
   Jiaxing Haiwen Investment Partnership (Limited Partnership)
   Jinan Rui Si Le Enterprise Management Consulting Limited Partnership
   Jinhua Zumo Network Technology Co., Ltd.
   LeTV Film (Beijing) Co., Ltd.
    Macrolink Group Holdings Co., Ltd.
    Macrolink Holdings Co., Ltd.
    Marvel Best Technology Limited
   Nanjing Dejin Investment Management CO., LTD
   Nanjing Kaen Industry and Trade Co., Ltd.




  DOCS LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334Doc
          Case 19-12220-KBO     Filed
                                  48-102/17/20   Entered 02/17/20
                                         Filed 10/25/19  Page 19 13:43:23
                                                                  of 22                             Desc
                        Main Document     Page 45 of 52
                   Case 19-12220-KBO                Doc 18-2         Filed 10/17/19   Page 8 of 8



   Ningbo Hangzhou Bay New Area Leran Investment Management
   Partnership (Limited Partnership)
   Orient Securities Co., Ltd.
   Oriental Light Consulting Limited
   Ping An Bank Co., Ltd. Beijing Branch
   Ping An Bank Co., Ltd. Shenzhen Branch
   Ping An Securities Co., Ltd.
   QC INVESTMENT LTD.
   Qingdao Huanghai Pharmaceutical Football Club Co.,
   Quanzhou Ding's Investment Management Co., Ltd
   SANPOWER(HONG KONG)COMPANY LIMITED
   Shanghai Biaopu Investment Management Co., Ltd.
   Shanghai Haiyue Investment Management Co., Ltd.
   Shanghai Junying Asset Management Partnership (Limited Partnership)
   Shanghai Lan Cai Asset Management Co., Ltd.
   Shanghai Leyu Chuangye Investment Management Center(LP)
   SHANGHAI LEYU INVESTMENT CENTER(LP)
   Shenzhen Jincheng Commercial Factoring Co., Ltd.
   SHENZHEN LESHI XINGEN VERTICAL
   INTEGRATION ECOLOGY FUND MANAGEMENT CO.,LTD

   Shenzhen Winzhongtong Non-Financing Guarantee Co., Ltd.
   Shenzhen Yingda Capital Management Co., Ltd.
   Swift Talent Investments Limited

   Tianjin Nord Investment Co., Ltd.
   TWC Group Co., Ltd.
   Weidong Zhu
   Weihua Qiu

   Western Securities Co., Ltd
   Wuhan Credit Loan Co., Ltd.
   Wuxi Leyike Electric Vehicle Investment Enterprise (Limited Partnership)
   WUXI PULEYONGHUI INVESTMENT ENTERPRISE(LP)
   Xiamen Zejin Fangfu Investment Partnership (Limited Partnership)
   Xinyu Dingfeng Yingtong Investment Management Center(Limited
   Partnership)?
   Xizang Jinmeihua Investment Co., Ltd.
   Yuanxin Xu

   Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd.
   Zhijian Dong
   Zhongtai Venture Capital (Shenzhen) Co., Ltd.
   Zhongying (Tianjin) Supply Chain Management Service Partnership
   (Limited Partnership)




                                                                2

  DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334Doc
          Case 19-12220-KBO     Filed
                                  48-102/17/20   Entered 02/17/20
                                         Filed 10/25/19  Page 20 13:43:23
                                                                  of 22                                             Desc
                        Main Document     Page 46 of 52
                    Case 19-12220-KBO              Doc 18-3        Filed 10/17/19        Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT


                                      FOR THE DISTRICT OF DELAWARE




 In re:                                                        ) Chapter 11
                                                               )
  YUETING JIA,                                                 ) Case No.: 19-12220(KBO)
                                                               )
                                        Debtor.


            ORDER PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE,
       RULE 2014 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
  AND LOCAL RULE 2014-1 AUTHORIZING THE EMPLOYMENT AND RETENTION
   OF PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTOR
     AND DEBTOR IN POSSESSION NUNCPRO TUNC TO THE PETITION DATE

                      Upon consideration of the Debtor's Application Pursuant to Section 327(a) ofthe

  Bankruptcy Code, Rule 2014 ofthe Federal Rules ofBankruptcy Procedure and Local Rule

  2014-1for Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel

 for the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date (the

      Application”)' of the above-captioned debtor and debtor in possession (the “Debtor”), seeking

  authorization to employ and retain Pachulski Stang Ziehl & Jones LLP(“PSZ&J” or the “Firm”)

  as   counsel for the Debtor; and upon (i) the Statement Under Rule 2016 ofthe Federal Rules of

  Bankruptcy Procedure (the “Statement”), and (ii) the Pachulski Declaration, which were

  submitted concurrently with the Application; and the Court being satisfied, based on the

  representations made in the Application, the Statement and the Pachulski Declaration, that

  PSZ&J does not represent or hold any interest adverse to the Debtor or the Debtor’s estate with

  respect to the matters upon which it is to be engaged, and is disinterested as that term is defined


  1
       Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Application.



  DOCS LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334Doc
          Case 19-12220-KBO     Filed
                                  48-102/17/20   Entered 02/17/20
                                         Filed 10/25/19  Page 21 13:43:23
                                                                  of 22                             Desc
                        Main Document     Page 47 of 52
                 Case 19-12220-KBO          Doc 18-3     Filed 10/17/19     Page 2 of 3




 under section 101(14) ofthe Bankruptcy Code, and as modified by section 1107(b) of the

 Bankruptcy Code, and that the employment of PSZ&J is necessary and in the best interests of the

 Debtor and the Debtor’s estate; and this Court having jurisdiction over this matter under 28

  U.S.C. §§ 157 and 1334 and the Amended Standing Order ofReference from the United States

  District Court for the District of Delaware, dated February 29, 2012; and this Court having found

 that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a

 final order consistent with Article III of the United States Constitution; and this Court having

 found that venue of this proceeding and the Application in this district is proper pursuant to 28

  U.S.C. §§ 1408 and 1409; and this Court having found that the Debtor’s notice of the

  Application and opportunity for a hearing on the Application were appropriate and no other

  notice need be provided; and this Court having reviewed the Application; and after due

  deliberation and good and sufficient cause appearing; it is hereby:

                     ORDERED that the Application is GRANTED;and it is further

                     ORDERED that pursuant to section 327(a) of the Bankruptcy Code, the Debtor is

  authorized to employ and retain the Firm as counsel, effective nunc pro tunc to the Petition Date,

  on   the terms set forth in the Application, the Statement and the Pachulski Declaration; and it is

  further


                     ORDERED that the Firm shall apply for compensation for professional services

  rendered and reimbursement of expenses incurred in connection with the Debtor’s chapter 11

  case in compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions




                                                     2

  DOCS_LA:324920.2
Case 2:19-bk-24804-VZ  Doc 334Doc
          Case 19-12220-KBO     Filed
                                  48-102/17/20   Entered 02/17/20
                                         Filed 10/25/19  Page 22 13:43:23
                                                                  of 22                           Desc
                        Main Document     Page 48 of 52
                Case 19-12220-KBO            Doc 18-3     Filed 10/17/19    Page 3 of 3




 of the Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and

 orders ofthe Court; and it is further

                     ORDERED that the Court shall retain jurisdiction over any and all matters arising

 from or related to the implementation, interpretation, or enforcement of this Order.


 Dated:                           , 2019
                                                        The Honorable Karen B. Owens,
                                                        United States Bankruptcy Judge




                                                      3

  DOCS_LA:324920.2
                                                                   Case 2:19-bk-24804-VZ              Doc 334 Filed 02/17/20 Entered 02/17/20 13:43:23                          Desc
                                                                                                       Main Document    Page 49 of 52


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   [Proposed] Attorneys for Debtor and Debtor in Possession

                                                                   8                                   UNITED STATES BANKRUPTCY COURT

                                                                   9                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                             LOS ANGELES DIVISION

                                                                  11
                                                                       In re:                                                     Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       YUETING JIA,1                                              Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                    Debtor.                       ORDER AUTHORIZING AND APPROVING
                                                                  14                                                              THE EMPLOYMENT OF PACHULSKI
                                                                                                                                  STANG ZIEHL & JONES LLP AS COUNSEL
                                                                  15                                                              FOR THE DEBTOR NUNC PRO TUNC TO
                                                                                                                                  THE PETITION DATE
                                                                  16
                                                                                                                                  [Relates to Docket Nos. 18, 128, 141, and 292]
                                                                  17
                                                                                                                                  Date:          February 25, 2020
                                                                  18                                                              Time:          11:00 a.m.
                                                                                                                                  Place:         Courtroom 1368
                                                                  19                                                                             Roybal Federal Building
                                                                                                                                                 255 E. Temple Street
                                                                  20                                                                             Los Angeles, California 90012
                                                                                                                                  Judge:         Hon. Vincent P. Zurzolo
                                                                  21            The Court, having considered the Debtor’s Application for Authorization to Employ and
                                                                  22   Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor in Possession
                                                                  23   Nunc Pro Tunc to the Petition Date [Docket No. 18] (the “Application”), 2 Shanghai Lan Cai Asset
                                                                  24   Management Co. Ltd.’s (“SLC”) objection to the Application [Docket No. 128], the Debtor’s reply
                                                                  25   to SLC’s objection to the Application [Docket No. 141], and the Supplemental Declaration of
                                                                  26   Richard M. Pachulski in further support of the Application [Docket No. 292], and based upon the
                                                                  27
                                                                       1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
                                                                  28   address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.
                                                                       2
                                                                         Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.

                                                                       DOCS_LA:327592.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 334 Filed 02/17/20 Entered 02/17/20 13:43:23              Desc
                                                                                                     Main Document    Page 50 of 52


                                                                   1   record before the Court, it appearing that Pachulski Stang Ziehl & Jones LLP (“PSZJ”) does not hold

                                                                   2   or represent an interest adverse to the estate, that PSZJ is a disinterested person, and that its

                                                                   3   employment is in the best interest of the estate, it is hereby

                                                                   4           ORDERED that the Debtor is authorized to employ PSZJ as his bankruptcy counsel herein,

                                                                   5   effective as of the Petition Date, on the terms and conditions set forth more fully in the Application;

                                                                   6   and it is hereby

                                                                   7           ORDERED that, notwithstanding the foregoing, SLC shall retain all rights and arguments,

                                                                   8   and PSZJ reserves all of its rights to respond to any such arguments, related to the source of funding

                                                                   9   of PSZJ’s retainer and fees in this matter.

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                     ###
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                     2
                                                                       DOCS_LA:327592.1 46353/002
        Case 2:19-bk-24804-VZ                    Doc 334 Filed 02/17/20 Entered 02/17/20 13:43:23                                         Desc
                                                  Main Document    Page 51 of 52

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                          10100 Santa Monica Boulevard, Suite 1300, Los Angeles, CA 90067


A true and correct copy of the foregoing document entitled: DECLARATION THAT NO PARTY REQUESTED A
HEARING ON MOTION will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
   2/17/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)      2/17/2020 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA PERSONAL DELIVERY
United States Bankruptcy Court
Central District of California
Attn: Hon. Vincent Zurzolo
Edward R. Roybal Federal Bldg./Courthouse
255 East Temple Street, Suite 1360
Los Angeles, CA 90012
                                                                                           Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


2/17/2020                      Nancy H. Brown                                          /s/ Nancy H. Brown
 Date                          Printed Name                                                   Signature




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                            Page 3                    F 9013-1.2.NO.REQUEST.HEARING.DEC
DOCS_LA:327594.2 46353/002
                                                                                                                               American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
        Case 2:19-bk-24804-VZ                Doc 334 Filed 02/17/20 Entered 02/17/20 13:43:23                                       Desc
                                              Main Document    Page 52 of 52


SERVICE INFORMATION FOR CASE NO. 19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com,
         jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Emily Young pacerteam@gardencitygroup.com,
         rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                        F 9013-3.1.PROOF.SERVICE
DOCS_LA:327594.2 46353/002
